Citation Nr: 1623838	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), excluding periods of award of a temporary 100 percent rating pursuant to 38 C.F.R. § 4.29.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969, with subsequent National Guard service. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the pendency of the appeal, the Veteran has been awarded a temporary 100 percent evaluation for PTSD pursuant to 38 C.F.R. § 4.29, for the periods of March 20, 2012 through May 31, 2012, and October 26, 2015 through December 31, 2015.  As such, the Veteran's appeal as to an increased rating for PTSD has been recharacterized as stated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

With regard to the issues of entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II, the Veteran requested that a videoconference hearing be scheduled for this matter on his January 2015 substantive appeal.  This hearing has not yet been scheduled to date.  The issues must be remanded for scheduling of such hearing prior to appellate consideration. 

VA's duty to assist includes conducting a thorough and comprehensive medical examination. Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991). This includes providing a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). 

Here, the Veteran most recently underwent VA examination for PTSD in July 2010. The claims file contains significant evidence indicating a worsening of the Veteran's disability since that time, including his extended participation in two intensive inpatient treatment programs for PTSD in 2012 and 2015. Further, the Veteran reported a gradual worsening of his condition during a May 2012 videoconference hearing. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that laypersons are competent to report symptoms they observe through their senses).  Additionally, the Veteran's representative requested in May 2016 that a new VA PTSD examination be scheduled. 

As such, the Board finds that there is sufficient justification to warrant a new VA PTSD examination at this time. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a comprehensive VA psychiatric examination to determine the severity of his PTSD, particularly during the relevant periods on appeal. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria, including a Global Assessment of Functioning (GAF) score.

2. Readjudicate the Veteran's claim. If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond. Then, return the appeal to the Board.

3. Schedule the Veteran for a videoconference hearing at the local RO before a Veterans Law Judge of the Board on the issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities.  Notice of the scheduled hearing should be sent to the Veteran at his most recent address of record, with copy sent to his representative, and a copy of the notice placed in his electronic claims file record.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




